        Case 4:19-cv-00986-PJH Document 34 Filed 09/09/19 Page 1 of 2



 1    Hao Ni (pro hac vice)                              Michael C. Ting (SBN 247610)
      hni@nilawfirm.com                                  TECHKNOWLEDGE LAW GROUP LLP
 2    NI, WANG & MASSAND, PLLC                           100 Marine Parkway, Suite 200
      8140 Walnut Hill Lane, Suite 500                   Redwood Shores, California 94065
 3    Dallas, TX 75231                                   Telephone: (650) 517-5200
      Telephone: (972) 331-4600                          Facsimile: (650) 226-3133
 4    Facsimile: (972) 314-0900                          mting@tklg-llp.com
                                                         tgray@tklg-llp.com
 5    Attorneys for Plaintiff
      PC Coma LLC                                        Attorneys for Defendant
 6                                                       ACER AMERICA CORPORATION
 7                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 8                                     OAKLAND DIVISION
 9
     PC COMA LLC,                                          Case No. 4:19-cv-00986-PJH
10
                            Plaintiff,                     JOINT MOTION TO DISMISS
11
             v.
12
     ACER AMERICA CORPORATION,
13
                            Defendant.
14

15           WHEREAS, Plaintiff PC Coma LLC (“Plaintiff”) and Defendant Acer America
16   Corporation (“Defendant”) have resolved Plaintiff’s claims for relief against Defendant asserted in
17
     this case.
18

19           NOW, THEREFORE, Plaintiff and Defendant, through their attorneys of record, request

20   this Court to dismiss Plaintiff’s claims for relief against Defendant with prejudice and and with all

21   attorneys’ fees, costs of court and expenses borne by the party incurring the same.

22

23

24

25

26

27

28
                                                                              JOINT MOTION TO DISMISS
                                                                                      4:19-CV-00986-PJH
      Case 4:19-cv-00986-PJH Document 34 Filed 09/09/19 Page 2 of 2



 1
     Dated:   September 9, 2019           Dated:   September 9, 2019
 2

 3   By: /s/ Hao Ni______                 By: /s/ Michael Ting_____
     Hao Ni                               Michael Ting
 4
     Hao Ni (pro hac vice)                Michael C. Ting (SBN 247610)
 5   hni@nilawfirm.com                    TECHKNOWLEDGE LAW GROUP LLP
     NI, WANG & MASSAND, PLLC             100 Marine Parkway, Suite 200
 6   8140 Walnut Hill Lane, Suite 500     Redwood Shores, California 94065
     Dallas, TX 75231                     Telephone: (650) 517-5200
 7   Telephone: (972) 331-4600            Facsimile: (650) 226-3133
     Facsimile: (972) 314-0900            mting@tklg-llp.com
 8                                        tgray@tklg-llp.com
     Attorneys for Plaintiff
 9   PC Coma LLC                          Attorneys for Defendant
                                          Acer America Corporation
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                         M
                                                             JOINT MOTION TO DISMISS
                                                                     4:19-CV-00986-PJH
